The Surrogate.
I see no necessity for either such a reference, or the appointment of a temporary administrator ; for, assuming that the decedent was not a resident of this State at the time of his decease, yet having left assets in this county, the Surrogate has jurisdiction to appoint an administrator (3 R. S., 76 [6 ed.], § 24, subd. 2); and the application for ancillary letters does not prevent the issuing of letters to this petitioner (see Code. Civ. Pro., % 2696, subd. 2), as the petitioner is a relative of decedent, legally competent to act, and has made application to the Surrogate having jurisdiction, and the application has not been finally disposed of.
I am, therefore, of the opinion that, on giving the *116requisite security, the petitioner is entitled to letters. This determination is independent of the question of the residence; and the rights of all parties may be protected upon that question on the final accounting and the distribution of the estate.
Ordered accordingly.